Citation Nr: 1760958	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-39 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for atrial fibrillation, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran served on active duty from July 1951 to June 1955 and from July 1955 to January 1972.  He passed away in April 2012.  The appellant is the Veteran's widow and has been substituted as claimant in the Veteran's appeal regarding the issues listed on the title page.  

In April 2015, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. The Board remanded the claims in January 2016 for additional development. The Board also remanded the widow's claim for service connection for the cause of the Veteran's death. That issue was granted in an April 2017 rating decision and is, therefore, no longer before the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for atrial fibrillation, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicides during service.

2.  There is no evidence the Veteran's Parkinson's disease had its onset during active service or was etiologically related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Board notes that actions requested in the prior remand have been undertaken.  In this regard, the claim was readjudicated following the issuance of guidance regarding the classification of inland waterways per the Court's holding in Gray v. McDonald, 27 Vet. App. 313 (2015).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that the instruction requesting rescanning of the documents (specifically the deck logs from the USS Bronstein) dated June 4, 2015, and uploaded to VBMS on June 20, 2015, is moot as legible copies of the documents identified by the Board exist.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Generally, in order to prove service connection on a direct basis, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A veteran who served in the Republic of Vietnam during the Vietnam era (January 9, 1962, to May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in   the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). VA's Adjudication Procedure Manual defines offshore waters as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. That includes salty and brackish waters situated between rivers and the open ocean. VBA Manual M21-1, IV.ii.1.H.2.b. Recent amendments   to VA's Adjudication Procedure Manual define inland waterways as fresh water rivers, streams, and canals, and similar waterways; and stipulate that service on these waterways is considered service in the Republic of Vietnam because these waterways are distinct from ocean waters and related coastal features.  See M21-1, IV.ii.1.H.2.d & f. Under these recent amendments, which are consistent with pre-amended criteria, the Gulf of Tonkin is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  See M21-1, IV.ii.1.H.2.c. The Gulf of Tonkin is open to the sea, is not connected to any major inland river, and has deep channels for the anchorage of large ships.  

For veterans presumed to have been exposed to herbicide agents during the required period, a presumption of service connection exists for certain enumerated diseases, to include Parkinson's disease.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e).  

Prior to his death, the Veteran sought service connection for Parkinson's disease, which he asserted was a result of exposure to herbicide agents (Agent Orange) during service.  See VA Form 21-526.  He did not submit any argument specific    to this claim and died the month following its submission.  The Veteran's widow asserts that the Veteran had service in Vietnam and that he served onboard two ships that are on the list of Navy and Coast Guard Ships Associated with Service    in Vietnam and Exposure to Herbicide Agents, specifically the USS Bronstein and the USS Talladega.  She has also reported service onboard the USS Fox and the USS Dixie during service in Vietnam.  

A February 2014 VA Form 3101 reveals that the National Personnel Records Center was unable to determine whether or not the Veteran served in the Republic of Vietnam.  It further noted that he served aboard the USS Bronstein, which was   in the official waters of the Republic of Vietnam from July 27, 1967 to August 15, 1967 and on October 6, 1967; however, the record provides no conclusive proof of in-country service.  

The Defense Personnel Records Information Retrieval System (DPRIS) reviewed the 1967 command history for the USS Bronstein and reported in April 2014 that the history revealed that the ship departed San Diego, California, for a Western Pacific (WESTPAC) deployment on March 27, 1967; that the ship conducted three periods of operations on Yankee Station in the Gulf of Tonkin and made ports of call in Japan, the Philippines, Japan, Hong Kong, Taiwan and Thailand. The history did not document that the ship docked, transited inland waterways or that ship personnel stepped foot in the Republic of Vietnam.  Deck logs were also reviewed and did not document that the ship docked, transited inland waterways, or that ship personnel stepped foot in the Republic of Vietnam.    

In a statement received in April 2015, E.W.W. reported that he served with the Veteran onboard the USS Bronstein.  E.W.W. generally reported that the ship left San Francisco and traveled to Pearl Harbor and then the Philippines before acting in concert with the USS Hornet in operations at Yankee Station to refuel helicopters being used to rescue downed pilots.  E.W.W. reports that the USS Bronstein was "offshore Vietnam in January 1968 when the TET Offensive began" and then lists several ports the ship visited, which correspond directly with the response received from DPRIS.  He also reports that off Vietnam, the USS Bronstein was near Tiger Island with trips to Dixie Station near the southern coast of Vietnam.  He asserts that numerous visitors came onboard the ship and some could have been from Vietnam, but E.W.W. never asserts that anyone onboard the USS Bronstein left    the ship and set foot in Vietnam. He also never asserts that that the USS Bronstein traveled on any type of inland waterway, to include while at Dixie Station (in the South China Sea), or near Tiger Island (near the Mekong Delta).  

The Board has reviewed the Veteran's service treatment and service personnel records.  He served onboard several ships during the Vietnam era, namely the USS Seminole (October 1961 to August 1963); the USS Talladega (September 1963          to June 1964); the USS Bronstein (February 1967 to May 1967); the USS Hooper (January 1968 to July 1968); the USS Fox (July 1968 to August 1968); and the USS Dixie (August 1968).  Although the USS Talladega and the USS Fox are both on the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, the Veteran was not on either ship on the dates listed, namely February 5-20, 1967 for the USS Fox and October 1967 for the USS Talladega.  

The Board has also reviewed deck logs for the USS Bronstein submitted by the widow.  These reveal service in the Gulf of Tonkin while the ship was stationed     in Vietnam, and make no reference to any service in an inland waterway.  There      is also no reference to any personnel from the ship setting foot in Vietnam.  

There is no evidence in this case that the Veteran served onboard a ship with service in an inland waterway of the Republic of Vietnam or that when the ships on which he served were in the offshore waters of the Republic of Vietnam, that the Veteran set foot in country.  As such, the Veteran is not presumed to have been exposed to herbicides during service.  It therefore follows that it is also not presumed that his Parkinson's disease was related to service.  

Notwithstanding the regulations governing presumptive service connection, an appellant may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is no indication in this case, however, that the Veteran's Parkinson's disease had its onset in service or was related to service as service treatment records 
are devoid of reference to complaint of, or treatment for, any symptoms of Parkinson's disease or the disease itself, and there is no indication from review       of the medical records associated with the file that the Parkinson's disease, which was diagnosed many years after the Veteran's periods of active duty service, was etiologically related to service.  In the absence of such evidence, service connection is not warranted on a direct basis.  

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for Parkinson's disease is denied.  


REMAND

The Board finds that an addendum opinion is needed concerning the claim for service connection for atrial fibrillation.  The VA examiner who provided the December 2016 opinion found that the Veteran's atrial fibrillation was not caused or permanently worsened beyond its normal progression by his service-connected hypertension.  However, an internet article submitted in the November 2017 Informal Hearing Presentation appears to state that while atrial fibrillation has several possible causes, high blood pressure tops the list.  Thus, an addendum opinion is needed.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who provided the December 2016 opinion that the Veteran's atrial fibrillation was not caused or permanently worsened beyond its normal progression by his service-connected hypertension.  If that examiner is not available, the opinion should be obtained from another qualified examiner.  

The examiner is asked to explain whether the opinion provided changes in light of the WebMD article (https://www.webmd.com/heart-disease/atrial-fibrillation/afib-high-blood-pressure#1) cited in the November 2017 Informal Hearing Presentation, as such article appears to state that while atrial fibrillation has several possible causes, high blood pressure tops the   list.  The examiner should explain why or why not.  

2.  After undertaking the development above and 
any additional development deemed necessary, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


